Citation Nr: 1145477	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-02 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for posttraumatic stress disorder (PTSD), rated 30 percent disabling, prior September 13, 2010.

2.  Entitlement to a higher initial disability evaluation for PTSD, rated 70 percent disabling, since September 14, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1967 to June 1969, to include combat service in the Republic of Vietnam, and his decorations include the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2006 decision, by the Department of Veterans Affairs (VA) Boston, Massachusetts, Regional Office (RO) that granted service connection for PTSD and assigned an initial 30 percent rating, effective April 13, 2006.  

The Board previously remanded this matter in August 2010.  

The issue of entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, has been raised by a March 25, 2010, submission from the Veteran; however, this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Since April 13, 2006, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near- continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control; and difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

2.  The preponderance of the evidence shows that since April 13, 2006, the Veteran's PTSD has not been productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Prior to September 13, 2010, the criteria for an initial schedular disability rating of 70 percent, and no more, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2011).

2.  Since September 14, 2010, the criteria for an initial disability evaluation in excess of 70 percent is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The present matter on appeal arises from the initial grant of service connection; therefore, the notice provided in July 2006, before service connection was granted, was legally sufficient and no further notice is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that all necessary development of evidence has been completed.  VA has obtained the Veteran's service and post-service treatment records.  The Veteran has been afforded VA examinations and has declined a Board hearing related to his present claim.  Further, he has not identified any additional evidence VA should seek to obtain on his behalf, nor does the record reasonably any such evidence.  Moreover, the RO has substantially, if not fully, complied with the Board's August 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Essentially, the Board has no notice of any additional relevant evidence not of record and finds that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Thus, no further assistance with the development of evidence is required. 

By way history, a December 2006 RO determination granted service connection for PTSD, assigning a 30 percent disability evaluation, effective April 13, 2006.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In August 2010, the Board remanded the claim for additional development.  An August 2011 determination granted a 70 percent disability evaluation, effective September 14, 2010.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Pursuant to Diagnostic Code 9411, a 30 percent disability rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When VA assigns a disability evaluation for a psychiatric disability, the symptoms enumerated in the general rating criteria must be fully considered.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  This inquiry must consider the specific Veteran's psychiatric symptomatology, to include the frequency, severity and duration, to determine the severity any social and/or occupational impairment.  38 C.F.R. § 4.126; see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, VA is not restricted to considering the specific symptom enumerated in the general rating schedule when assigning a psychiatric disability evaluation, for the indicated symptoms provide general examples of the type, degree or effect that would warrant a particular rating.  See Sellers, 372 F.3d at 1326-27; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

During his August 2006 VA examination, the Veteran reported that he was married and gainfully employed, and detailed psychiatric symptoms, to include anxiety, avoidance behavior, depression, intrusive thoughts/nightmares, self-isolation, sleep impairment and decreased motivation.  Mental status examination revealed psychiatric manifestations, which included episodic outbursts of anger/irritability, and some impaired concentration ability.  The Veteran's GAF score was 65-to-70.

The August 2010 statement of a Vet Center medical professional details the Veteran's psychiatric symptoms of anger, anxiety, exaggerated arousal response, hyper-vigilance, intrusive thoughts/nightmares, sleep impairment and survivor's guilt.  The medical professional further attributes the level and severity of the Veteran's impaired occupational, familial and marital functioning to avoidance behaviors, difficulties relating to others, irritability, and a restricted range of affect.  

In response to a Board remand, a September 2010 VA examiner documented the Veteran's continued report of anxiety, depression, irritability and impaired concentration, memory and stress coping ability.  Additionally, the examination report confirmed the Veteran's passive suicidal ideation, sleep impairment, intrusive thoughts/nightmares and weekly panic attacks.  At this time, the examiner noted the Veteran's positive relationship with his spouse, of 35 years, and his three children.  Based on his account of symptoms, relevant medical evidence and current examination findings, the VA examiner stated the Veteran's psychiatric condition caused moderate-to-severe impairment.  The Veteran's GAF score was 49.

Evidence of the Veteran's psychiatric symptoms and regular treatment are also of record.  A June 2007 VA treatment record reflects the Veteran's continued outbursts of anger/irritability, episodes of panic attacks and hyper-vigilance and limited memory and concentration impairment.  The Veteran's endorsement of panic attacks, anxiety and GAF score of 55 are documented in a September 2007 VA treatment record.  At the time of a March 2008 VA treatment, the Veteran reported undertaking employment responsibilities with less social interaction because of his anger and concentration symptoms, and his GAF score was 58.  The nature, extent and severity of the Veteran's respectively impaired familial, social and occupational relationships, as reflected in January 2009, June 2009, July 2010 and August 2011 VA treatment records.  Although not highlighted herein, the Board finds that the medical and lay evidence of record is generally consistent with the evidence detailed above and, without question, has been considered in evaluating the Veteran's claim.  

	Merits

Based on the evidence of record, since April 13, 2006, the Board finds that the Veteran's disability picture most closely approximates a 70 percent disability rating, and no more.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Initially, the Board finds the Veteran's consistent and credible account of psychiatric symptomatology to be competent and credible, to include panic attacks and suicidal ideation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the other competent evidence of record shows that psychiatric manifestations included near continuous panic and/or depressive symptoms, as reflected in June 2007, September 2007 and June 2009 VA treatment records.  Further, consistent with the other evidence of record, respective August 2006 and September 2010 VA examinations tend to confirm that psychiatric symptoms manifest in unprovoked anger/irritability and passive suicidal ideation.  March 2008 and January 2009 VA treatment records additionally indicate that the aforementioned symptomatology results in both occupational and social impairment, which is also consistent with the Veteran's GAF scores of record.  In light of the aforementioned factors and other relevant evidence of record, the Board finds that, during the pendency of the present appeal, the Veteran's PTSD symptomatology most closely approximates a 70 percent disability rating, and no more.  See Diagnostic Code 9411.

Nonetheless, the preponderance of the evidence shows that at no time has the Veteran been entitled to a 100 percent schedular evaluation.  The evidence of record confirms the Veteran being oriented to all spheres and not having demonstrated grossly inappropriate behavior or an intermittent inability to perform activities of daily living.  In spite of episodic suicidal ideation, he does not report and the evidence does not suggest, that the Veteran is a persistent threat to himself or others, has persistent delusion or hallucinations, or has memory loss for names of close relative or his own name.  Without question, psychiatric symptoms manifest in impaired occupational functioning; however, the evidence does not reflect that such symptoms result in total occupational impairment.  In fact, consistent with other evidence of record, the Veteran on numerous occasions, to include at August 2006 and September 2010 VA examinations, has affirmed that he has been continually gainfully employed.  Essentially, the Board finds that, while confirming impaired/strained functioning, the evidence of record, medical and lay, fails to even arguably suggest that the Veteran's psychiatric symptomatology results in total social and occupational impairment.  Thus, presently, there is insufficient evidence as to warrant assignment of a 100 percent schedular disability evaluation.  

Additionally, the Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the rating criteria contemplate the Veteran's level of the Veteran's PTSD disability.  There is evidence that the Veteran's PTSD is productive of some occupational and social impairment, which are contemplated by the rating presently assigned and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

In sum, for the entire period under review the criteria for an initial 70 percent disability evaluation, and no more, have been met.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, prior to September 13, 2010, an initial 70 percent disability evaluation, and no more, is granted; however, since September 14, 2010, a disability evaluation in excess of 70 percent is denied.  

Total Disability Evaluation (TDIU) Consideration

In evaluation the Veteran's present claim, the Board has considered the application of Rice v. Shinseki, 22 Vet. App. 447 (2009), but the record does not indicate nor does the Veteran contend that his psychiatric condition has rendered him unemployable.  In fact, he has continually reported that he has been substantially and gainfully employed throughout period under review and that his psychiatric symptoms have not prevented him from obtaining substantially gainful employment.  Thus, the Board need not address the assignment of a TDIU.  


ORDER

Prior to September 13, 2010, an initial 70 percent disability evaluation, and no more, is granted for PTSD, subject to the law and regulations governing the payment of monetary benefits.

Since September 14, 2010, an initial disability evaluation in excess of 70 percent is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


